Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8 to 13, 15, 21 to 26, and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ikenaga (U.S. Pre-Grant Publication 2013/0172086 A1, cited in copending Chinese office action of parent case 15/174,996, entered as NPL 04-10-2018; ‘086 also published as WIPO Publication WO 2012/039211 A1 on March 29th, 2012, application PCT/JP2011/068366).
As to Claims 8 and 21: The earliest priority date of the present claims is in provisional application 61/746,083, filed Dec. 26th, 2012.  Ikenaga discloses a method for processing mini-games executed in a game cloud system, comprising: providing, on FIG. 5 is a functional block diagram illustrating an example of functions that are implemented by the cloud service 10 according to this embodiment. FIG. 5 illustrates only functions that have particular relevance to the following description, and other functions than those of FIG. 5 are also implemented in the cloud service 10 according to this embodiment. As illustrated in FIG. 5, the cloud service 10 according to this embodiment includes, in terms of function, for example, an emulator management unit 40, a game executing unit 42, a replay video management unit 44, a data storage unit 46, a return data generating unit 48, a game situation monitoring unit 50, a return request receiving unit 52, a play point identifying unit 54, and a game situation data obtaining unit 56. The data storage unit 46 is implemented mainly by, for example, a memory device such as a memory or a hard disk drive that is a component of a server included in the cloud service 10, or storage device included in the cloud service 10. The game executing unit 42 corresponds to, for example, a function implemented by the emulator 38. The rest of the components correspond to, for example, functions implemented by the management process 34.”), the video recording is created when the game was played and state data is captured and associated to the video recording (live video game data recorded and 
Regarding the new limitations of “and each of the plurality of mini-games is defined from a portion selected from the video recording, the portion being used to identify state data that is created when the game is played to create the video recording” and “wherein the state data is used to generate executable play scenes for the mini-game that relate to play scenes in the video recording,”  the examiner believes these limitations are disclosed at Fig. 6 of Ikenaga (video ID, game ID, elapsed time data, shapshot data, stored at table 58 in the game’s memory, Paras. 78 to 80 describing return data 58 or table 58 responding to a return request, esp. Para. 80): “Under the condition that the user B clicks on the return link 30 while a replay video is being played, thus causing the client ”
As to Claims 9 and 22: A plurality of players can access the game via a website as claimed (Fig. 1, Paras. 26 to 29).  
As to Claims 10 and 23: The mini-game is distributed via the website as claimed (Fig. 1, Paras. 26 to 29; exact mini-game shared with respective player, Paras. 15 & 16).
As to Claim 11: The mini-game can be initiated or generated by a first player (user A, Para. 33).  
As to Claims 12, 13, 25, and 26: The mini-game can be shared with a second player (user B, Paras. 35 & 36).
As to Claims 15 and 28: The mini-game is distributed via the website as claimed (Fig. 1, Paras. 26 to 29; exact mini-game shared with respective player, Paras. 15 & 16; live video game data recorded and saved to unit 44, Paras. 58 & 59).
As to Claim 24: The player identifies the approximate start and end point of the game in relation to the recorded video (Fig. 6, video IDs, game IDs, elapsed time data, snapshot data, Para. 55; time frame requested by player B, Para. 72).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikenaga in view of Hsu, et al. (U.S. Patent 8,872,895 B2).
As to 14 and 27: Ikenaga discloses all of the limitations of these claims, but lacks specificity as to delivering streaming cloud-based gaming services using compression to save storage space and bandwidth as claimed.  Hsu, however, discloses these limitations (Abst.; 1:39-48).  At 1:39-48: “Conventionally, within the cloud gaming paradigm, game frames are compressed with state-of-art H.264/AVC video encoders in real time to generate the video stream for users. However, compared to the general-purpose offline H.264/AVC encoder, the real-time H.264/AVC encoder cannot leverage optimizations that require a momentary ”  See also 3:24-34 and 5:60-67.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hsu’s compression to the cloud-based game service of Ikenaga.  Both references pertain to cloud-based game services that deliver game streaming on a frame-by-frame basis, and so are similar in field of use and mode of operation.  The advantage of this modification would be to save storage space and bandwidth while still maintaining the quality of game delivery over a network.  

Response to Arguments
Applicant's arguments filed 12-02-2021 have been fully considered but they are not persuasive. Ikenaga discloses a method for processing mini-games executed in a game cloud system, comprising: providing, on a website, a plurality of mini-games stored via the game cloud system (Abst.; cloud service, Paras. 44 & 45; mini-game in the sense of a game associated with a point in time of the recorded video, Paras. 11 to 13 & 33 to 35), wherein each of the plurality of mini-games is created based on a video recording of a play for a game title (Fig. 5, return request receiving unit 52, play point identifying unit 54, game situation data obtaining unit 56, emulator management unit 40, game executing unit 42, game situation monitoring unit 50, replay video management unit 44, return data generating unit 48, data storage unit 46, Paras. 44 to 50, esp. Para. 44 cited above in the rejectioin), the video recording is created when the game was played and state data is captured and associated to the video recording (live video game data recorded and saved to unit 44, Paras. 58 & 59), and each of the plurality of .
Regarding the new limitations of “and each of the plurality of mini-games is defined from a portion selected from the video recording, the portion being used to identify state data that is created when the game is played to create the video recording” and “wherein the state data is used to generate executable play scenes for the mini-game that relate to play scenes in the video recording,”  the examiner believes these limitations are disclosed at Fig. 6 of Ikenaga (video ID, game ID, elapsed time data, shapshot data, stored at table 58 in the game’s memory, Paras. 78 to 80 describing return data 58 or table 58 responding to a return request, esp. Para. 80): “Under the condition that the user B clicks on the return link 30 while a replay video is being played, thus causing the client 14 to transmit a game return request to the cloud service 10, the cloud ”  The examiner has reviewed the specification and believes that citing how the video frames 210, recorded tag content 220, and recorded metadata 230 of Fig. 2 (Paras. 75 to 78 of the specification) relate to each other, or, alternatively how the videos frames 210, tag content 220, and game tag data 225 and 225’ relate to each other are likely avenues for allowable claim language.  These limitations were most significant in light of the specification, claims, and prior art.  The examiner fully expects the next office action to be an allowance.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715          


/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715